PER CURIAM.
The state concedes that the trial court’s sentencing order directing appellant to pay restitution “as determined by probation and parole” violates McCaskill v. State, 520 So.2d 664 (Fla. 1st DCA 1988) and Ballance v. State, 447 So.2d 974 (Fla. 1st DCA 1984). The state also concedes that prior to imposing court costs, the lower court failed to make a determination of appellant’s ability to pay, thereby violation Mays v. State, 519 So.2d 618 (Fla.1988).
This case is remanded to the trial court with directions that appellant be resen-tenced in accordance with the foregoing authority.
THOMPSON, NIMMONS and BARFIELD, JJ., concur.